DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 48, and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation "substantially the same level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “a substantially [[the]] same level".
Claim 48 recites the limitation "substantially the same level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “a substantially [[the]] same level".
Claim 53 recites the limitation "the blocking region" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, this is interpreted to read “the blocking pattern 
layer 
Also, claim 54 recites the limitation "the recesses" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read “the recess regions 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 37-38, 40-43, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PGPub 2016/0112614) in view of Yokogawa (US PGPub 2017/0110493) and Watanabe (US PGPub 2016/0079300).
Regarding claim 34, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate of first conductivity type (12, para. [0054]:  P-type region 41) having a first surface and a second surface (para. [0051]:  light-receiving rear surface) opposite to the first surface; 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a pixel region (2, para. [0043]); 
the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
a photoelectric conversion region of second conductivity type (42, para. [0054]: N-type) in the light receiving region of the semiconductor substrate, said photoelectric conversion region forming a PN rectifying junction with a first portion of the semiconductor substrate (PD, para. [0054]); 
charge transfer transistors (Tr, para. [0057]) on the first surface of the semiconductor substrate, in the light receiving region; 
a diffraction structure (48, para. [0056]:  moth-eye pattern formed in the semiconductor substrate) on the second surface of the semiconductor substrate, in the light receiving region, the diffraction structure comprising patterns and recess regions alternately arranged (48, para. [0056]:  moth-eye pattern formed in the semiconductor); and 
a blocking pattern (49 & 101, para. [0064] & [0105]) on the second surface of the semiconductor substrate, in the light blocking region; 
wherein the semiconductor substrate includes a trench (para. [0055] & [0060]:  deeply dug/digging portion) recessed from the second surface of the semiconductor substrate in the light blocking region; 
wherein a bottom surface of the trench is located at a level lower than top surfaces of the diffraction structure patterns (i.e. second surface of the semiconductor substrate); and 

Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the V-groove type in Fig. 11, para. [0086]; Fig. 18, para. [0099-0100]:  grating pattern dimensions, noting that while W1>W2, this includes up to and all but W1=W2.)  This diffraction grating structure diffracts light laterally, thus increasing optical path and improving light absorption, similar to the moth-eye pattern of Masuda (see Fig. 2, para. [0057]). The Examiner notes that parallel linear structures are particularly manufacturable by standard lithography processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns.
Masuda as combined appears not to explicitly disclose that the charge transfer transistors include a transfer gate electrode; and signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving section (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode and provide signal processing circuits shielded by the light blocking pattern, as in Watanabe, in Masuda as combined to prevent circuit noise.  In so doing, the charge transfer transistors include a transfer gate electrode; and there are signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Regarding claim 37, Masuda as combined further discloses an optically- transparent layer (45 & 46, Masuda, para. [0058-0061]:  each HfO2) on the second surface of the semiconductor substrate, wherein the optically-transparent layer includes an insulating layer filling the recess regions of the grating structure.
Regarding claim 38, Masuda further discloses that the longer the wavelength, the deeper the light-blocking portion should be to prevent optical cross-talk (para. [0123]).
Masuda as combined appears not to explicitly disclose that the pixel separation structure and the isolation structure extend through the semiconductor substrate.
Watanabe discloses in Fig. 42, para. [0319] that a pixel separation structure and an isolation structure (547 including 549 & 550) extends entirely through the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the light-blocking portion entirely through the semiconductor substrate as in Watanabe, in Masuda as combined, to prevent optical cross-talk.  In so doing, the pixel separation structure and the isolation structure extend through the semiconductor substrate.
Regarding claim 40, Masuda as combined further discloses that the blocking pattern (Masuda, Fig. 8, 101) is located at a 
Regarding claim 41, Masuda as combined therein discloses that the top surfaces of the grating patterns are located at substantially the same level as the second surface of the semiconductor substrate (the diffraction/grating structure is formed by etching the second surface of the semiconductor substrate).
Regarding claim 42, Masuda further discloses a microlens (52, para. [0067]) corresponding to the pixel region, the microlens provided on the second surface of the 
Regarding claim 43, Masuda further discloses that the light blocking region is provided between the isolation structure (substrate/trench interface) and a portion of the pixel separation structure (structure 47 of trench and components).  (The light blocking region is defined by the isolation structure and includes regions where light is blocked within the pixel separation structure.)
Regarding claim 54, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate of first conductivity type (12, para. [0054]:  P-type region 41) having a first surface and a second surface (para. [0051]:  light-receiving rear surface) opposite to the first surface; 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a pixel region (2, para. [0043]); 
an isolation structure (para. [0059-0061]:  transition between low refractive index n1 oxide in pixel separation structure 47, i.e. layers 45/46 within a substrate trench, and the higher refractive index of the substrate n2) in the semiconductor substrate, the isolation structure defining a light receiving region and a light blocking region, in the pixel region (para. [0060]:  n1/n2 interface blocks light and thus defines the light receiving and light blocking regions; the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
a photoelectric conversion layer of second conductivity type (42, para. [0054]: N-type) in the light receiving region of the semiconductor substrate, said photoelectric conversion layer forming a PN rectifying junction with a first portion of the semiconductor substrate (PD, para. [0054]); 
charge transfer transistors (Tr, para. [0057]) on the first surface of the semiconductor substrate, in the light receiving region; 
the Examiner has interpreted the diffraction structure to be the inter-pixel pattern on the second surface and the recess regions to be trenches in the pixel separation region as shown in Fig. 13 of the Instant Application, there being no disclosure of the blocking pattern in the intra-pixel recesses); and 
a blocking pattern (49 & 101, para. [0064] & [0105]) in the recess regions and in the light blocking region (101 in trenches in 47), the blocking pattern having a bottom surface located at a level lower than top surfaces of the diffraction structure patterns (i.e. second surface of the semiconductor substrate);
a buffer insulating layer (45 & 46, para. [0058-0061]:  each HfO2) continuously extending from a region between the bottom surface of the blocking pattern (101) in the recess regions and the second surface of the semiconductor substrate onto the top surfaces of the diffusion structure patterns (48).
wherein the semiconductor substrate includes a trench (para. [0055] & [0060]:  deeply dug/digging portion) recessed from the second surface of the semiconductor substrate in the light blocking region; 
wherein a bottom surface of the trench is located at a level lower than top surfaces of the diffraction structure patterns (i.e. second surface of the semiconductor substrate); and 
wherein the blocking pattern (101) at least partially fills the trench.  Masuda further discloses that that the moth-eye diffraction structure prevents reflection and diffracts light laterally, thus increasing the optical distance for light absorption (see Fig. 6B, para. [0090]).
Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns.
Masuda as combined appears not to explicitly disclose that the charge transfer transistors include a transfer gate electrode; and signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving section (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the peripheral circuit section (57) vertically overlapped by a light blocking pattern (39) to prevent circuit noise (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode and provide signal processing circuits shielded by the light blocking pattern, as in Watanabe, in Masuda as combined to prevent circuit noise.  In so doing, the charge transfer transistors include a transfer gate electrode; and there are signal processing circuits on the first surface of the semiconductor substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.
Claims 35 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda view of Yokogawa and Watanabe, and further in view of Yang (US PGPub 2007/0045685).
Regarding claim 35, Masuda as combined appears not to explicitly disclose that each of the recess regions has a second lower width which is the same as a second upper width thereof. (Yokogawa, Fig. 18 provides that W1 > W2.)
Yang discloses in Fig. 3, a square wave grating, i.e. one in which the optical path difference along the x-direction varies periodically with equal dimensional segments of 0-degree and 180-degree phase (para. [0041]). A rectangular alternation between materials of differing indices of refraction is used to produce this optical path difference (para. [0036]). Such an arrangement produces 0% transmission of 0th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, the grating patterns is a square grating, and each of the recess regions has a second lower width which is the same as a second upper width thereof.
Regarding claim 36, Masuda as combined appears not to explicitly disclose that each of the grating patterns has a first lower width which is the same as a first upper width thereof.  (Yokogawa, Fig. 18 provides that W1 > W2.)
th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, the grating patterns is a square grating, and each of the grating patterns has a first lower width which is the same as a first upper width thereof.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Yokogawa and Watanabe, and further in view of Mentzer (US PGPub 2012/0187514) and Jin (US PGPub 2003/0183862).
Regarding claim 39, Masuda as combined further discloses an interlayer insulation layer (529, Watanabe, Fig. 31, para. [0284]) on the first surface of the semiconductor substrate.
Masuda as combined appears not to explicitly disclose a capacitor on the interlayer insulation layer, the capacitor including top and bottom electrodes and a dielectric layer therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement readout circuitry capacitors at the frontside in metal and interlayer dielectric layers.  In so doing, there is a capacitor on the interlayer insulation layer in the pixel region, the capacitor including a top electrode covering a bottom electrode and a dielectric layer between the top electrode and the bottom electrode.
Masuda as combined appears not to explicitly disclose that the capacitor includes a plurality of bottom electrodes.
Jin discloses in Fig. 4F, a BEOL capacitor structure in including a plurality of bottom electrodes (fingers of 70a, para. [0052-0053]), which increases the capacitance per plan layout area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capacitor of Masuda using the structure of Jin to increase the capacitance per plan layout area.  In so doing, the capacitor includes a plurality of bottom electrodes.
Claims 44-46, 48-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US PGPub 2016/0112614) in view of Yokogawa (US PGPub 2017/0110493), Mentzer (US PGPub 2012/0187514) and Jin (US PGPub 2003/0183862).
Regarding claim 44, Masuda disclose in Figs. 1 & 8 (para. [0104]:  in accordance with Fig.2), a semiconductor substrate (12, para. [0054]) having a first surface (para. [0051]:  light-receiving rear surface) and a second surface opposite to the first surface, and a region of first conductivity type therein (41, para. [0054]:  P-type); 
a pixel separation structure (47, para. [0060]) in the semiconductor substrate, the pixel separation structure defining a plurality of pixel regions (2, para. [0043]); 
the Examiner notes that in the context of the Instant Application disclosure, the isolation structure is most reasonably interpreted as a portion of the pixel separation structure; see Figs. 4-6, 12A, & 13, and para. [0047-0050] & [0081-0082] of the Instant Application disclosure concerning pixel separation structure 103/103a and isolation structure 103b); 
photoelectric conversion regions of second conductivity type (42, para. [0054]:  N-type) in the light receiving regions of the pixel regions, respectively; 
diffraction structures (48, para. [0056]:  moth-eye pattern formed in the semiconductor substrate) provided on the first surface of the semiconductor substrate, in the light receiving region; 
a blocking pattern (49 & 101, para. [0064] & [0105]) on the first surface of the semiconductor substrate, in the light blocking region; 
microlenses (52, para. [0067]) corresponding to the pixel regions, respectively, each of the microlenses overlapping the light receiving region and the light blocking region; and
an interlayer insulation layer (44, para. [0057]) on the second surface of the semiconductor substrate.  Masuda further discloses that that the moth-eye diffraction structure prevents reflection and diffracts light laterally, thus increasing the optical distance for light absorption (see Fig. 6B, para. [0090]).
Masuda appears not to explicitly disclose that the diffraction structure is a grating structure comprising grating patterns, the grating patterns having a same width and a same height.
Yokogawa discloses in Figs. 11 & 18-19 (with reference to Fig. 2), a diffraction structure comprising periodic, regular parallel linear ridges as grating patterns in the light receiving semiconductor surface of a photodetector formed by etching the semiconductor surface (see the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the V-groove grating pattern of Yokogawa for the moth-eye pattern of Masuda, these being similar structures for the same purpose, and as Yokogawa provides details of dimensions for manufacturability.  In so doing, the diffraction structure is a grating structure comprising grating patterns, the grating patterns having a same width and a same height.
Masuda as combined appears not to explicitly disclose a capacitor on the interlayer insulation layer in each of the pixel regions, the capacitor at least temporarily storing electrical charges produced from each of the photoelectric conversion regions, wherein the capacitor includes a bottom electrode, a top electrode coving the bottom electrode, and a dielectric layer between the top electrode and the bottom electrode, and wherein the capacitor overlaps each of the photoelectric conversion regions.
Mentzer discloses in Fig. 5 (para. [0002], [0019], [0030] & [0032]), a backside illuminated image sensor with vertical capacitors implemented in metal layers M1-M4 and interlayer dielectrics at the frontside overlapping the photodiode photoelectric conversion region (504) in a pixel region to form capacitors for signal readout (Fig. 1A, para. [0012-0016]:  capacitors 114 & 116; the Examiner notes that these charges are produced via the circuitry from the photodiode signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement readout circuitry capacitors at the frontside in metal and interlayer dielectric layers.  In so doing, there is a capacitor on the interlayer insulation layer in the pixel regions, the capacitor at least temporarily storing electrical charges produced from each of the photoelectric conversion regions, wherein the capacitor includes a top electrode 
Masuda as combined appears not to explicitly disclose that the capacitor includes a plurality of bottom electrodes.
Jin discloses in Fig. 4F, a BEOL capacitor structure in including a plurality of bottom electrodes (fingers of 70a, para. [0052-0053]), which increases the capacitance per plan layout area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the capacitor of Masuda using the structure of Jin to increase the capacitance per plan layout area.  In so doing, the capacitor includes a plurality of bottom electrodes.
Regarding claim 45, Masuda as combined therein discloses that the grating patterns include line patterns, which are parallel to each other and are extended in a specific direction (Yokogawa, Fig. 11).
Regarding claim 46, Masuda as combined therein discloses that the grating patterns are spaced apart from each other by a same distance in a first direction and a second direction crossing to the first direction. (Yokogawa, Fig. 11:  each of these patterns is combinable for the same reasons noted in the rejection of claim 44 above).
Regarding claim 48, Masuda as combined further discloses that the blocking pattern (Masuda, Fig. 8, 101) is located at a substantially same level as the grating patterns.  (A portion of 101 is at the level of the diffraction structure).
Regarding claim 49, Masuda (see Fig. 8) as combined further discloses that the blocking pattern (101) has a bottom surface located at a lower level than top surfaces of the grating patterns (top surfaces of the diffraction patterns are at the light-receiving surface of the semiconductor substrate).
Regarding claim 50, Masuda further discloses that the pixel separation structure (47) surrounds each of the pixel regions (2) when viewed in a plan view (as shown in Fig. 2 cross-section, 47 at least surrounds pixel region 2 on two sides; however, referencing Fig. 1 and para. [0060], 47 is implied to surround pixel region 2 all around to prevent light leakage to/from pixels in all regions.)
Regarding claim 51, Masuda as combined further discloses an optically-transparent layer (45 & 46, Masuda, para. [0058-0061]:  each HfO2) provided to cover the grating patterns, wherein the optically-transparent layer is provided to fill a region between the grating patterns and 
Regarding claim 53, Masuda further discloses that the blocking pattern is between the light receiving regions of adjacent ones of the pixel regions.  
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yokogawa, Mentzer, and Jin, and further in view of Yang (US PGPub 2007/0045685).
Regarding claim 47, Masuda as combined further discloses that the grating patterns are extended along a first direction, and wherein each of the grating patterns has a top surface parallel to the second surface of the semiconductor substrate (Yokogawa, Fig. 11).

Yang discloses in Fig. 3, a square wave grating, i.e. one in which the optical path difference along the x-direction varies periodically with equal dimensional segments of 0-degree and 180-degree phase (para. [0041]). A rectangular alternation between materials of differing indices of refraction is used to produce this optical path difference (para. [0036]). Such an arrangement produces 0% transmission of 0th-order (i.e. straight) diffraction components while providing 82% efficiency of +/-1st-order components (para. [0042]). Moreover, for all wavelengths shorter than the grating period (d) that follow equation (2) (para. [0041 & 0043]), this square wave grating yields a factor of [sin2 (π*m/2)] that produces zeros in order (m) for all even diffraction orders and finite values for all odd diffraction orders.  The zero transmission for the 0th-order (i.e. straight) diffraction components is in accordance with Masuda’s benefit of increasing the optical path length for optical absorption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the square-wave type grating of Yang in Masuda as combined to suppress 0th-order diffraction components in favor of +/-1st-order components to increase the optical path length for optical absorption.  (This rectangular grating is compatible with the details of the grating of Yokogawa whereby a grating where W1~W2 trades off manufacturability for mathematical predictability of the diffraction characteristics.) In so doing, each of the grating patterns have sidewalls perpendicular to the top surface.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yokogawa, Mentzer, and Jin, and further in view of Watanabe (US PGPub 2016/0079300).
Regarding claim 52, Masuda further discloses charge transfer transistors (Tr, para. [0057]) on the second surface of the semiconductor substrate, in the light receiving region;

Watanabe discloses in Fig. 31, a backside-illuminated image sensor with a charge transfer transistor comprising a transfer gate electrode (528 of Tr, para. [0284]) on a surface of a semiconductor substrate via a gate insulating film (529, para. [0284]) in the light-receiving section (para. [0281]). Watanabe also discloses in Figs. 7 & 18, and para. [0019], [0126], and [0180-0181], signal processing circuits (5) formed on the surface of the semiconductor substrate in the peripheral circuit section (57) vertically overlapped by a light blocking pattern (39) to prevent circuit noise (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instantiate the charge transfer transistor with the charge transfer electrode and provide signal processing circuits shielded by the light blocking pattern, as in Watanabe, in Masuda as combined to prevent circuit noise.  In so doing, the charge transfer transistors include a transfer gate electrode; and signal processing circuits on the second surface of the substrate, in the light blocking region, wherein the blocking pattern vertically overlaps the signal processing circuits.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
The Applicant argues on page 9 of the remarks with regard to claim 34 that, “…independent Claim 34 has been amended to highlight a second surface 100b of a semiconductor substrate, which includes grating patterns 105a, and recess regions/trenches, which are at least partially filled by light blocking patterns 320.  (See also, Claim 49). As shown by FIG. 13, the grating patterns 105a extend in corresponding light receiving regions of the substrate 100, whereas the trenches and light blocking patterns 320 extend in corresponding light blocking regions. (See also, FIGS. 5-6).  In start contrast, FIG. 24 of Masuda (US 2016/0112614 A1), which is referenced at page 13 of the Official Action (with respect 
The argument is not persuasive.  Primary reference in Masuda Fig. 8 (para. [0064] & [0105]) discloses tungsten light blocking patterns 49 and 101, portion 101 being disposed in a trench in the pixel separation/isolation regions.  The arguments regarding claim 54 are substantially the same.
The Applicant argues on page 10 of the remarks with regard to claim 44 that, “FIG. 13 of the present application … highlights a readout circuit layer 200, which includes a transfer transistor TR and a capacitor CAP (having a plurality of bottom electrodes and one top electrode), which is configured to at least temporarily store electrical charges produced by the photoelectric conversion regions 110. Thus, Applicant respectfully submits that the BEOL capacitor structure of Jin is merely a passive device, which does not: (i) store any charges generated by photoelectric conversion, or (ii) overlap with a photoelectric conversion region.”
The argument is not persuasive.  Mentzer (US PGPub 2012/0187514) discloses in Fig. 5 (para. [0002], [0019], [0030] & [0032]), a backside illuminated image sensor with vertical capacitors implemented in metal layers M1-M4 and interlayer dielectrics at the frontside overlapping the photodiode photoelectric conversion region (504) in a pixel region to form capacitors for signal readout (Fig. 1A, para. [0012-0016]:  capacitors 114 & 116).  These charges are produced via the circuitry due to the photodiode generated charge signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891